DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.  Claims 1-3 and 5-16 remain pending in the application.  The previous objection to the specification is withdrawn in light of applicant's amendment to the abstract.  The previous objections to claims 1-3 an 5-16 are withdrawn in light of applicant's amendment to claims 1, 9 and 13.  The previous 35 USC 112 rejections of claims 1-3 and 5-16 are withdrawn in light of applicant’s remarks and amendments to claims 1, 5, 6, 9, 12, 13 and 16.
Drawings
The drawings are objected to because in claim 3 it is unclear which direction the arrow is pointing in.  In order for the pump to operate as disclosed, the rotation of the impeller must be in the clockwise direction when viewed from the suction ring side, but it is unclear which direction the arrow of Figure 3 is pointing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3 and 5-16 are objected to because of the following informalities:  
In claim 1 line 20, “without harming the living fauna” should be changed to           --without damaging the living fauna-- to be consistent with the specification as filed.
In claim 9 lines 19-20, “a front plate or a rear plate” should be changed to --the at least one front plate or the at least one rear plate-- since these plates are already recited in line 3.
In claim 13 lines 21-22, “the at least two cylinders comprise a support to strengthen a body of the blade propeller mechanism” should be changed to --the at least two cylinders support a body of the blade propeller mechanism-- to be consistent with the specification as filed, and claim 8.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,863,344 to Stefanini in view of U. S. Patent 6,220,819 to Chien and U. S. Patent 2,684,035 to Kemp.
Stefanini teaches a blade propeller mechanism for a centrifugal pump comprising:
at least one front plate (6) and at least one rear plate (4), and the at least one rear plate comprising an integrated motor coupling (the attachment of 4 to shaft 5) where both the at least one front plate (6) and at least one rear plate (4) form a portion of an internal flow channel (Figures 1 and 2; col. 2 lines 44-54);
at least two blades (9) each comprising a rectangular curved shape and a height that extends from the at least one rear plate (4) to the at least one front plate (6) and a length that extends from an outside of the blade propeller mechanism inwards (Figures 1 and 2; col. 2 lines 44-68); and
wherein the at least two blades (9) permits the transport of liquids comprising living fauna without harming the living fauna (there are no sharp edges or reasons otherwise that indicate living fauna would be hurt by the Stefani pump), and
wherein none of the at least two blades (9) interfere with flow out of the blade propeller mechanism (Figures 1 and 2 which show the blades causing the flow and not interfering therewith).
Stefanini does not teach a suction ring.  Chien teaches a pump comprising:
at least one front plate (40 excluding 41) directly coupled to a suction ring (41) (Figures 1 and 2; col. 2 lines 57-62).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the suction ring taught by Chien in order to direct fluid axially into the center/inlet of the impeller.
Stefanini does not teach an intake deflector and is otherwise silent as to how the shaft 5 is coupled to the rear plate 4 (though they are disclosed as being coupled, see col. 2 lines 47-51).  Chien teaches a pump comprising:
an intake deflector (conical portion of 30 radially inside the diameter of 20) located at a center of at least one rear plate (30) comprising a truncated conical shape; wherein the intake deflector (conical portion of 30) permits the transport of liquids comprising living fauna without harming the living fauna (there are no sharp edges or reasons otherwise that indicate living fauna would be hurt by the Chien pump), and wherein the intake deflector (conical portion of 30 radially inside the diameter of 20) is configured to receive the liquids and living fauna and distribute the liquids and living fauna evenly within the blade propeller mechanism (Figures 1 and 2; col. 2 lines 59-62).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the suction ring taught by Chien in order to smoothly guide fluid from the inlet of the impeller out to the blades.
	Stefanini is silent as to how the blades are attached to the pins 7 (see col. 2 lines 52-54) and Chien does not teach the same type of blades.  Kemp teaches a pump comprising:
at least two tubes (portion of 48 which surrounds pin 50) corresponding with at least two blades (48), the at least two tubes (portion of 48 which surrounds pin 50) each coupled completely along an entire height of an inner side of each of the at least two blades (48) and extending to a diameter of the at least one suction ring (52), wherein a number of the at least two blades (48) is proportional to a number of the at least two tubes (portion of 48 which surrounds pin 50) and wherein the at least two tubes (portion of 48 which surrounds pin 50) are coupled to one of the at least one rear plate or the at least one front plate (Figures 1 and 2; col. 2 lines 16-19),
wherein the at least two tubes are straight, oblique or inclined (Figures 1 and 2, wherein it is shown that the tubes are at least curved in the cross section of Fig. 1 and straight in the cross section of Fig. 2), 
wherein the at least two tubes (portion of 48 which surrounds pin 50) are comprised of a curved extension of a first end of the at least two blades (48) (Fig. 1), and
wherein the at least two tubes (portion of 48 which surrounds pin 50) support a body of the blade propeller mechanism (Figures 1 and 2).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the tubes taught by Kemp in order to provide a means for attaching the blades to the front and rear plates.
Claims 5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,863,344 to Stefanini in view of U. S. Patent 6,220,819 to Chien U. S. Patent 2,684,035 to Kemp and U. S. Patent Publication 2007/0036660 to Paulin.
Referring to claim 5, Stefanini, Chien and Kemp teach a blade propeller mechanism comprising all the limitations of claim 1, as detailed above, but Stefanini and Kemp do not teach an intake deflector or a cap therefore, and while Chien teaches an intake deflector, Chien is silent as to a cap for the hub 10 and shaft therein (though one is needed to prevent axial movement of the key out of the keyway, which is shown in Fig. 3 as open on the axial end of the hub, and to protect the shaft from the pumped fluid).  Kemp does not teach a cap.  Paulin teaches a propeller mechanism comprising:
at least one cap (42) comprising a conical shape (cap 42 is a truncated conical shape) (Figures 3 and 4; paragraphs [0021] and [0022]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the cap taught by Paulin in order to provide a means for protecting the shaft from the pumped fluid, to lock the key in the keyway, and to provide a profile which prevents the trapping or lodging of large solids and which lessens the potential impedance of solids passing through the eye of the impeller (paragraphs [[0021] and [0022]).
Referring to claims 9-16, Stefanini teaches a blade propeller mechanism for a centrifugal pump comprising:
at least one front plate (6) and at least one rear plate (4), both the at least one front plate (6) and at least one rear plate (4) form a portion of an internal flow channel; and at least one drive coupling (the attachment of 4 to shaft 5) configured to fixedly couple with a drive axle (Figures 1 and 2; col. 2 lines 44-54);
at least two blades (9), wherein each of the at least two blades (9) comprising a rectangular curved shape and a height that extends from the at least one rear plate (4) to the at least one front plate (6) and a length that extends from an outside of the blade propeller mechanism inwards (Figures 1 and 2; col. 2 lines 44-68); and
wherein the at least two blades (9) permits the transport of liquids comprising living fauna without harming the living fauna (there are no sharp edges or reasons otherwise that indicate living fauna would be hurt by the Stefani pump).
Stefanini does not teach a suction ring.  Chien teaches a pump comprising:
at least one front plate (40 excluding 41) directly coupled to a suction ring (41) (Figures 1 and 2; col. 2 lines 57-62).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the suction ring taught by Chien in order to direct fluid axially into the center/inlet of the impeller.
Stefanini does not teach an intake deflector and is otherwise silent as to how the shaft 5 is coupled to the rear plate 4 (though they are disclosed as being coupled, see col. 2 lines 47-51).  Chien teaches a pump comprising:
an intake deflector (conical portion of 30 radially inside the diameter of 20) located at a center of at least one rear plate (30) comprising a truncated conical shape; wherein the intake deflector (conical portion of 30) permits the transport of liquids comprising living fauna without harming the living fauna (there are no sharp edges or reasons otherwise that indicate living fauna would be hurt by the Chien pump), and wherein the intake deflector (conical portion of 30 radially inside the diameter of 20) is configured to receive the liquids and living fauna and distribute the liquids and living fauna evenly within the blade propeller mechanism (Figures 1 and 2; col. 2 lines 59-62).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the suction ring taught by Chien in order to smoothly guide fluid from the inlet of the impeller out to the blades.
Stefanini is silent as to how the blades are attached to the pins 7 (see col. 2 lines 52-54) and Chien does not teach the same type of blades.  Kemp teaches a pump comprising:
at least two cylinders (portion of 48 which surrounds pin 50) each coupled completely along an entire height of an inner side of each of the at least two blades (48) and extending to a diameter of the at least one suction ring (52), wherein a number of the at least two blades (48) is proportional to a number of the at least two cylinders (portion of 48 which surrounds pin 50) and wherein the at least two cylinders (portion of 48 which surrounds pin 50) are coupled to one of the at least one rear plate or the at least one front plate (Figures 1 and 2; col. 2 lines 16-19),
wherein the at least two cylinders are straight, oblique or inclined (Figures 1 and 2, wherein it is shown that the tubes are at least curved in the cross section of Fig. 1 and straight in the cross section of Fig. 2), 
wherein the at least two cylinders (portion of 48 which surrounds pin 50) are comprised of a curved extension of a first end of the at least two blades (48) (Fig. 1), and
wherein the at least two tubes (portion of 48 which surrounds pin 50) support a body of the blade propeller mechanism (Figures 1 and 2).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the tubes taught by Kemp in order to provide a means for attaching the blades to the front and rear plates.
Stefanini and Kemp do not teach an intake deflector or a cap therefore, and while Chien teaches an intake deflector, Chien is silent as to a cap for the hub 10 and shaft therein (though one is needed to prevent movement of the key out of the keyway, which is shown in Fig. 3 as open on the axial end of the hub, and to protect the shaft from the pumped fluid).  Paulin teaches a propeller mechanism comprising:
at least one cap (42) comprised at a first end of drive axle, the at least one
cap (42) comprising a shape to cover an area of at least one drive coupling; the at least one cap (42) comprising a conical shape, a flat or convex shape (cap 42 is a truncated conical shape, which has a flat top), and wherein the cap (42) permits the transport of liquids comprising living fauna without harming the living fauna (there are no sharp edges or reasons otherwise that indicate living fauna would be hurt by the Paulin cap and further the Paulin cap is specifically designed to not damage solids in the pumped fluid) (Figures 3 and 4; paragraphs [0021] and [0022]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Stefanini with the cap taught by Paulin in order to provide a means for protecting the shaft from the pumped fluid and to provide a profile which prevents the trapping or lodging of large solids and which lessens the potential impedance of solids passing through the eye of the impeller (paragraphs [[0021] and [0022]).
The Examiner notes that in the combination herein, the cap of Paulin would be at an end of the intake deflector of the Stefanini/Chien pump as claimed since the Paulin cap is at the end of the shaft and the Chien intake deflector surrounds the end of the shaft.
Response to Arguments
Applicant's arguments filed on May 25, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746